                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION


RICARDO BIEN-AIME,                                             CASE NO:
                                                               MAGISTRATE:
       Plaintiff,

v.

TSC SOUTHEAST, LLC,

      Defendant.
_________________________________/

                                           COMPLAINT

       COMES NOW Plaintiff, RICARDO BIEN-AIME (hereinafter “Plaintiff”), for himself

and on behalf of similarly situated black individuals previously employed by Defendant, by and

through the undersigned attorneys, and hereby sues Defendant, TSC SOUTHEAST, LLC,

(Hereinafter “Defendant”) and states:

                                 PARTIES AND JURISDICTION

       1.        The Defendant, TSC SOUTHEAST, LLC is a Florida corporation organized and

existing by virtue of the laws of the State of Florida.

       2.        At all times material hereto, the Defendant has been engaged in an industry

affecting commerce and has more than 100 hundred (100) or more employees for each regular

working day in each of twenty (20) or more calendar weeks in the current and/or preceding

calendar year.

       3.        The Defendant is subject to the jurisdiction and venue of this court.

       4.        The Plaintiff, RICARDO BIEN-AIME, a black male, is a citizen of the State of

Florida, residing at 20440 N.W. 17th Avenue, Miami Gardens Florida 33056.




                                                  1
       5.       These actions arises under the provisions of Section 760 et seq, Fla. Stat (1995),

42 U.S.C., 2000e, et seq, otherwise known as Title VII of the Civil Rights Act of 1964, as

amended, and 42 U.S.C 1981. This court has jurisdiction over the claims asserted herein

pursuant to 28 U.S.C., 1331 (4) and 42 U.S.C. 2000e-5(f)(3).

       6.       Plaintiff further invokes the pendent jurisdiction of this Court to hear and decide

claims arising under the state law, in that the claims arise out of the same nucleus of operative

facts and are such that they would ordinarily be expected to be tried in one judicial proceeding.

       7.       The unlawful employment practices of which Plaintiff alleges herein were

committed within the territorial jurisdiction of the Southern District of Florida, pursuant to 28

U.S.C 1391(b) and 42 U.S.C 20003-5(f)(3).

       8.       As a direct and proximate result of Defendant's violation of existing law, as

described herein below, Plaintiff has been compelled to retain the services of counsel and has

thereby incurred, and will continue to incur, legal fees and costs. Plaintiff is entitled to recovery

of attorneys’ fees and costs pursuant to Fl 760, 42 U.S.C. 2000e-5(k) and Federal Rule of Civil

Procedure 54.

       9.       On or about May 22, 2019 Plaintiff timely filed a Charge of Discrimination with

the EEOC, Florida Commission on Human Relations and applicable local EEO agency, and a

Right to Sue was issued by the EEOC on December 13, 2019.

       10.      All conditions precedent to the initiation of this action, have occurred and/or have

been satisfied and/or waived.

                                  GENERAL ALLEGATIONS

       11.      Plaintiff, BIEN-AIME was first employed by the Defendant in June 2017 and

remained continuously employed with Defendant until his constructive termination and demotion

commencing on January 29, 2019. Specifically, on that date Plaintiff was placed on “Stand-By”



                                                 2
status, a perpetual state of unemployment utilized by Defendant to disporportinately,

constructively terminate its black employees.

       12.     Throughout his employment Plaintiff was an above average employee, and prior

to January 29, 2019 had received no formal disciplinary action (“write up”) from the Defendant

in connection with his office job duties and performance, or with regards to his performance as a

laboror.

       13.     From approximately June 2017 Plaintiff was one of a number of similarly situated

black individules employed as construction laborers for Defendant. In or about March or April

of 2018 Plaintiff was transfered to an office position where he came under the supervision of

Manager, Rodolfo Nestor (Hispanic), and where his job duties included the physical assignment

of work to the companies’ construction labor employees as directed by Nestor. Plaintiff was

subjected to regular and pervasive discrimination based upon his race, including racially

derogatory comments, and the ordering of Plaintiff to commit unlawful, racially discriminatory

acts against his fellow black employees, as specified herein.

       14.     Specifically, Supervisor Rodolfo Nestor, demanded that Plaintiff collect and

manufacture derogatory information against the company’s only black supervisor, Andrew

Thompson in attempt to bring about Mr. Thompsons termination based on race. Further, in

connection with Plaintiff’s job duties; to wit, the assignment of laborer’s to certain construction

projects, Nestor ordered Plaintiff to implement Defendant’s discriminatory policy of assigning

Hispanic workers to the jobs before black employees, thereby resulting in black workers,

including plaintiff being placed on perpetual or extended periods of “Stand-By”, which had the

same effect as termination, and which dissuaded or prevented black employees from claiming

unemployment compensation.




                                                3
       15.     Plaintiff complained about the offensive and discriminatory conduct directed

towards the company’s black employees, including its scheme to constructively terminate

through long term or perpetual “Stand- By”, but nothing was done to correct the discriminatory

conduct.

       16.     On January 29, 2019, and in response to his complaints, Plaintiff, like his fellow

black co-workers was placed on “stand-by”, after being advised that his job had been eliminated.

However, immediately upon being placed on “Stand-By” Plaintiff became aware that the job

which was purportedly eliminated was given to a Hispanic employee.

       17.     Since being placed on “stand-by” in January 2019, Defendant has never contacted

Plaintiff to return to work in any capacity, thereby resulting in his constructive termination.

                       COUNT I: VIOLATION OF TITLE VII
                  (UNLAWFULL TERMINATION BASED UPON RACE)

       18.     Plaintiff repeats and realleges by reference each and every allegation contained in

paragraphs 1 through 17 and incorporates the same herein as though fully set forth.

       19.     Defendant engaged in a pattern of unlawful employment practices, in violation of

Section 703(a) of Title VII, 42 U.S.C. Section 2000e, by constructively terminating Plaintiff’s

employment, and the employment of other similarly situated black employees because of their

race, by placing them on long-term and/or perpetual “Stand-By”, which Defendant knew was

akin to termination, and which in most cases resulted in black employees not applying for

unemployment compensation.

       20.     Specifically, Defendant, through its supervisory employee, Rodolfo Nestor (1)

made racially derogatory comments to Plaintiff, and other black employees which were

pervasive; (2) Ordered Plaintiff to collect and fabricate derogatory information about the

company’s only black managerial employee, which Plaintiff refused to do, and which designed

to result in the termination of said black employee; (3) Ordered Plaintiff to implement


                                                  4
Defendant’s discriminatory policy and scheme of assigning work to Hispanic employees, to the

exclusion of similarly situated black employees with greater seniority, and (4) systematically

discriminated against its black employees, including Plaintiff, by disproportionately placing them

on “Stand-By” status, resulting in long periods of unemployment, and constructive termination.

       21.     Prior to his constructive termination, Plaintiff complained about the unlawful and

racially motivated treatment.

       22.     Defendant's reasons for its actions concerning Plaintiff's constructive termination

were pretextual and an attempt to conceal Plaintiff’s racially motivated actions.

       24.     There is not a legitimate non-discriminatory business reason for Defendant's

constructive termination of Plaintiff.

       25.     As a direct and proximate result of defendant's willful, knowing and intentional

discrimination against him, Plaintiff has suffered a loss of earning and other employment

benefits and job opportunities as well as emotional pain and suffering, mental anguish,

embarrassment, inconvenience and loss of enjoyment of life. Plaintiff is thereby entitled to

general and compensatory damages in amounts to be proven at trial.

       26.     The outrageous conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design

and purpose of injuring Plaintiff, and were further part of a scheme to discriminate against black

employees. Defendant through its officers, managing agents and/or supervisors, authorized,

condoned and/or ratified the unlawful conduct. By reason thereof, Plaintiff is entitled to punitive

or exemplary damages from Defendant in a sum according to proof to be presented at trial.

       WHEREFORE, Plaintiff respectfully demands judgment against Defendant for back pay

and benefits due and payable, front pay and benefits, compensatory and punitive damages,




                                                 5
reasonable attorney's fees and cost incurred in this action and for such other relief as is just and

proper under the circumstances.

                        COUNT II: VIOLATION OF TITLE VII
                 (HOSTILE WORK ENVIORMENT BASED UPON RACE)

       27.     Plaintiff repeats and realleges by reference each and every allegation contained in

paragraphs 1 through 17 and incorporates the same herein as though fully set forth.

       29.     Defendant engaged in a pattern of unlawful employment practices, in violation of

Section 703(a) of Title VII, 42 U.S.C. Section 2000e, by subjecting Plaintiff to a hostile work

environment based upon race.

       30.     Specifically, Defendant, through its supervisory employee, Rodolfo Nestor (1)

made racially derogatory comments to Plaintiff, and other black employees which were

pervasive; (2) Ordered Plaintiff to collect and fabricate derogatory information about the

company’s only black managerial employee, which Plaintiff refused to do, and which designed

to result in the termination of said black employee; (3) Ordered Plaintiff to implement

Defendant’s discriminatory policy and scheme of assigning work to Hispanic employees, to the

exclusion of similarly situated black employees with greater seniority, and (4) systematically

discriminated against its black employees, including Plaintiff, by disproportionately placing them

on “Stand-By” status, resulting in long periods of unemployment, and constructive termination.

       31.     Prior to his termination, Plaintiff complained about the unlawful and racially

motivated treatment of himself and fellow black employees.

       32.     On or about January 29, 2019 Plaintiff was told his job was eliminated and was

placed on “Stand-By” status, after which he was never called to return to work.

       33.     The hostile environment imposed upon Plaintiff was so severe and pervasive as to

affect the terms, conditions, and privileges of Plaintiff’s employment.




                                                 6
        34.     As a direct and proximate result of defendant's willful, knowing and intentional

disparate treatment of Plaintiff suffered a loss of earning and other employment benefits and job

opportunities as well as emotional pain and suffering, mental anguish, embarrassment,

inconvenience and loss of enjoyment of life.          Plaintiff is thereby entitled to general and

compensatory damages in amounts to be proven at trial.

        35.     The outrageous conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design

and purpose of injuring Plaintiff.     Defendant through its officers, managing agents and/or

supervisors, authorized, condoned, and/or ratified the unlawful conduct. By reason thereof,

Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum according to

proof to be presented at trial.

        WHEREFORE, Plaintiff respectfully demands judgment against Defendant for back pay

and benefits due and payable, front pay and benefits, compensatory and punitive damages,

reasonable attorney's fees and cost incurred in this action and for such other relief as is just and

proper under the circumstances.

                          COUNT III: VIOLATION OF 42 U.S.C. 1981
                            (DISCHARGE BASED UPON RACE)

        36.     Plaintiff repeats and realleges by reference each and every allegation contained in

paragraphs 1 through 17 and incorporates the same herein as though fully set forth.

        37.     Defendant engaged in unlawful employment practices, in violation of the Civil

Rights Act, 42 U.S.C. Section 1981, by discriminating against Plaintiff because of his race with

regards to the terms, conditions and privileges of employment. Specifically, Defendant used race

as the determining factor in discharging Plaintiff.

        38.     Specifically, Defendant, through its supervisory employee, Rodolfo Nestor (1)

made racially derogatory comments to Plaintiff, and other black employees which were


                                                 7
pervasive; (2) Ordered Plaintiff to collect and fabricate derogatory information about the

company’s only black managerial employee, which Plaintiff refused to do, and which designed

to result in the termination of said black employee; (3) Ordered Plaintiff to implement

Defendant’s discriminatory policy and scheme of assigning work to Hispanic employees, to the

exclusion of similarly situated black employees with greater seniority, and (4) systematically

discriminated against its black employees, including Plaintiff, by disproportionately placing them

on “Stand-By” status, resulting in long periods of unemployment, and constructive termination.

        39.     Prior to his constructive termination, Plaintiff complained about the unlawful and

racially motivated treatment.

        40.     Defendant's reasons for its actions concerning Plaintiff's constructive termination

were pretextual and an attempt to conceal Plaintiff’s racially motivated actions.

        41.     There is not a legitimate non-discriminatory business reason for Defendant's

constructive termination of Plaintiff.

        42.     As a direct and proximate result of defendant's willful, knowing and intentional

discrimination against him, Plaintiff has suffered a loss of earning and other employment

benefits and job opportunities as well as emotional pain and suffering, mental anguish,

embarrassment, inconvenience and loss of enjoyment of life. Plaintiff is thereby entitled to

general and compensatory damages in amounts to be proven at trial.

        43.     The outrageous conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design

and purpose of injuring Plaintiff.       Defendant through its officers, managing agents and/or

supervisors, authorized, condoned and/or ratified the unlawful conduct. By reason thereof,

Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum according to

proof to be presented at trial.



                                                  8
        44.     Specifically, Defendant, through its supervisory employee, Rodolfo Nestor, made

racially derogatory comments to Plaintiff and others, ordered Plaintiff to collect and fabricate

derogatory information about a fellow black employee, which plaintiff refused to do, assigned

work assignments to Hispanic employees to the exclusion of similarly situated black employees

with greater seniority, and systematically discriminated against its black employees, including

Plaintiff, by disproportionately placing them on “Stand-By” status, resulting in long periods of

unemployment, and in most cases constructive termination.

        45.     Prior to his constructive termination, Plaintiff complained about the unlawful and

racially motivated treatment.

        46.     Defendant's reasons for its actions concerning Plaintiff's constructive termination

were pretextual and an attempt to conceal Plaintiff’s racially motivated actions.

        47.     There is not a legitimate non-discriminatory business reason for Defendant's

constructive termination of Plaintiff.

        48.     As a direct and proximate result of defendant's willful, knowing and intentional

discrimination against him, Plaintiff has suffered a loss of earning and other employment

benefits and job opportunities as well as emotional pain and suffering, mental anguish,

embarrassment, inconvenience and loss of enjoyment of life. Plaintiff is thereby entitled to

general and compensatory damages in amounts to be proven at trial.

        49.     The outrageous conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design

and purpose of injuring Plaintiff.       Defendant through its officers, managing agents and/or

supervisors, authorized, condoned and/or ratified the unlawful conduct. By reason thereof,

Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum according to

proof to be presented at trial.



                                                  9
        50.     As a direct and proximate result of defendant's willful, knowing and intentional

discrimination against him, Plaintiff has suffered a loss of earning and other employment

benefits and job opportunities as well as emotional pain and suffering, mental anguish,

embarrassment, inconvenience and loss of enjoyment of life. Plaintiff is thereby entitled to

general and compensatory damages in amounts to be proven at trial.

        51.     The outrageous conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design

and purpose of injuring Plaintiff.     Defendant through its officers, managing agents and/or

supervisors, authorized, condoned and/or ratified the unlawful conduct. By reason thereof,

Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum according to

proof to be presented at trial.

        WHEREFORE, Plaintiff respectfully demands judgment against Defendant for back pay

and benefits due and payable, front pay and benefits, compensatory and punitive damages,

reasonable attorney's fees and cost incurred in this action and for such other relief as is just and

proper under the circumstances.

                      COUNT IV: VIOLATION OF 42 U.S.C. 1981
                 (HOSTILE WORK ENVIORMENT BASED UPON RACE)

        52.     Plaintiff repeats and realleges by reference each and every allegation contained in

paragraphs 1 through 16 and incorporates the same herein as though fully set forth.

        53.     Defendant engaged in a pattern of unlawful employment practices, in violation of

Title VII, 42 U.S.C. Section 1981, by subjecting Plaintiff to a hostile work environment based

upon race.

        54.     Specifically, Defendant, through its supervisory employee, Rodolfo Nestor (1)

made racially derogatory comments to Plaintiff, and other black employees which were

pervasive; (2) Ordered Plaintiff to collect and fabricate derogatory information about the


                                                10
company’s only black managerial employee, which Plaintiff refused to do, and which designed

to result in the termination of said black employee; (3) Ordered Plaintiff to implement

Defendant’s discriminatory policy and scheme of assigning work to Hispanic employees, to the

exclusion of similarly situated black employees with greater seniority, and (4) systematically

discriminated against its black employees, including Plaintiff, by disproportionately placing them

on “Stand-By” status, resulting in long periods of unemployment, and constructive termination.

        55.     Prior to his termination, Plaintiff complained about the unlawful and racially

motivated treatment of himself and fellow black employees.

        56.     On or about January 29, 2019 Plaintiff was told his job was eliminated and was

placed on “Stand-By” status, after which he was never called to return to work.

        57.     The hostile environment imposed upon Plaintiff was so severe and pervasive as to

affect the terms, conditions, and privileges of Plaintiff’s employment.

        58.     As a direct and proximate result of defendant's willful, knowing and intentional

disparate treatment of Plaintiff suffered a loss of earning and other employment benefits and job

opportunities as well as emotional pain and suffering, mental anguish, embarrassment,

inconvenience and loss of enjoyment of life.         Plaintiff is thereby entitled to general and

compensatory damages in amounts to be proven at trial.

        59.     The outrageous conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design

and purpose of injuring Plaintiff.    Defendant through its officers, managing agents and/or

supervisors, authorized, condoned, and/or ratified the unlawful conduct. By reason thereof,

Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum according to

proof to be presented at trial.




                                                11
       WHEREFORE, Plaintiff respectfully demands judgment against Defendant for back pay

and benefits due and payable, front pay and benefits, compensatory and punitive damages,

reasonable attorney's fees and cost incurred in this action and for such other relief as is just and

proper under the circumstances.

 COUNT V: RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
          ACT OF 1964, AS AMENDED II 1991 42 U.S.C. 200E ET. SEQ.

       60.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1

through 17 as if full set forth herein again at length.

       61.     Since at least May-June 2019, Defendant, employer engaged in unlawful

employment practices in violation of Sections 703(e) and Section 704(a) of Title VII, 42 U.S.C.

Section 2000-2 (a) and Section 2000e-3(a) in that, Plaintiff was subject to a hostile work

environment, and treated in a disparate manner, based on her race, as set forth herein above.

       62.     Prior to his constructive termination, Plaintiff complained about the unlawful and

racially motivated treatment or himself and other similarly situated black employees.

Specifically, Plaintiff complained that he was ordered to collect and fabricated derogatory

information about fellow black employee Andrew Thompson, and to assign job to Hispanics

employees before assigning work to black employees, thereby placing the black employees on

“Stand-by” which in most cases was akin to termination.

       63.     Since being placed on standby in January 2019, Plaintiff has not been called back

to work in any capacity.

       64.     The effect of the conduct complained of within in paragraphs numbers sixty-two

(62) and sixty-three (63), above, has been to deprive Plaintiff of equal employment opportunities,

employment contract opportunities and otherwise adversely affect his status as an employee in

retaliation for her opposition to unlawful employment practices.




                                                  12
       65.     The unlawful conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff’s rights; and with intent, design

and purpose of injuring Plaintiff. Defendant through its officers, managing agents and/or

supervisors, authorized, condoned, and/or ratified the unlawful conduct in that Defendant, was

made aware of Plaintiff’s complaints of racial hostile work environment and disparate treatment

based on race, failed to take any disciplinary or remedial action. Instead constructively

terminated Plaintiff by placing him on perpetual standby because he complained of the unlawful

conduct. By reason thereof, Plaintiff is entitled to punitive or exemplary damages from

Defendant in a sum according to proof to be presented at trial.

       66.     Defendant’s unlawful acts of discrimination and retaliation were intentional and

done with malice or reckless indifference to Plaintiff’s rights protected under Federal law.

       67.     As a direct and proximate result of Defendant’s violation of existing law, as

described herein, Plaintiff has been compelled to retain the services of counsel and has thereby

incurred, and will continue to incur, legal fees and costs. Plaintiff is entitled to recovery of

attorney’s fees and costs pursuant to 42 U.S.C. 2000e-5(K) and Federal Rule of Civil Procedure

       WHEREFORE, Plaintiff demands a trial by jury, and relief in the form of back pay, front

pay, compensatory damages, lost benefits, emotional distress, punitive damages, attorney’s fees

and costs with prejudgment interest thereon, injunctive relief, and any such relief that Plaintiff

may be entitled to under the law or in equity.

             COUNT VI: RETALIATION IN VIOLATION OF TITLE 42
                           U.S.C. 1981 ET. SEQ.

       68.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 1

through 17 as if full set forth herein again at length.




                                                  13
       69.     Since at least March 2102, Defendant, employer engaged in unlawful employment

practices in violation of 42 U.S.C. Section 1981 in that, Plaintiff was subject to retaliation for

opposing unlawful employment practices based upon race.

       70.     Prior to his constructive termination, Plaintiff complained about the unlawful and

racially motivated treatment or himself and other similarly situated black employees.

Specifically, Plaintiff complained that he was ordered to collect and fabricated derogatory

information about fellow black employee Andrew Thompson, and to assign job to Hispanics

employees before assigning work to black employees, thereby placing the black employees on

“Stand-by” which in most cases was akin to termination.

       71.     Since being placed on standby in January 2019, Plaintiff has not been called back

to work in any capacity.

       72.     The effect of the conduct complained of within in paragraphs numbers seventy

(70) and seventy-one (71), above, has been to deprive Plaintiff of equal employment

opportunities, employment contract opportunities and otherwise adversely affect his status as an

employee in retaliation for her opposition to unlawful employment practices.

       73.     The unlawful conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff’s rights; and with intent, design

and purpose of injuring Plaintiff. Defendant through its officers, managing agents and/or

supervisors, authorized, condoned, and/or ratified the unlawful conduct in that Defendant, was

made aware of Plaintiff’s complaints of racial hostile work environment and disparate treatment

based on race, failed to take any disciplinary or remedial action. Instead constructively

terminated Plaintiff by placing him on perpetual ‘Stand-By” status, because he complained of the

unlawful conduct. By reason thereof, Plaintiff is entitled to punitive or exemplary damages from

Defendant in a sum according to proof to be presented at trial.



                                                14
       74.     Defendant’s unlawful acts of discrimination and retaliation were intentional and

done with malice or reckless indifference to Plaintiff’s rights protected under Federal law.

       75.     As a direct and proximate result of Defendant’s violation of existing law, as

described herein, Plaintiff has been compelled to retain the services of counsel and has thereby

incurred, and will continue to incur, legal fees and costs. Plaintiff is entitled to recovery of

attorney’s fees and costs pursuant to 42 U.S.C. 1981 and Federal Rule of Civil Procedure 54.

       WHEREFORE, Plaintiff demands a trial by jury, and relief in the form of back pay, front

pay, compensatory damages, lost benefits, emotional distress, punitive damages, attorney’s fees

and costs with prejudgment interest thereon, injunctive relief, and any such relief that Plaintiff

may be entitled to under the law or in equity.

COUNT VII: VIOLATION THE FLORIDA CIVIL RIGHTS ACT OF 1992, FLA. STAT.
                            760 ET SEQ.
                   (DISCHARGE BASED UPON RACE)

       76.     Plaintiff repeats and realleges by reference each and every allegation contained in

paragraphs 1 through 18 and incorporates the same herein as though fully set forth.

       77.     Defendant engaged in unlawful employment practices, in violation of the Florida

Civil Rights Act, by discriminating against Plaintiff because of her ethnicity and national origin

with regards to the terms, conditions and privileges of employment. Specifically, Defendant used

race as the determining factor in discharging Plaintiff.

       78.     Specifically, Defendant, through its supervisory employee, Rodolfo Nestor (1)

made racially derogatory comments to Plaintiff, and other black employees which were

pervasive; (2) Ordered Plaintiff to collect and fabricate derogatory information about the

company’s only black managerial employee, which Plaintiff refused to do, and which designed

to result in the termination of said black employee; (3) Ordered Plaintiff to implement

Defendant’s discriminatory policy and scheme of assigning work to Hispanic employees, to the



                                                 15
exclusion of similarly situated black employees with greater seniority, and (4) systematically

discriminated against its black employees, including Plaintiff, by disproportionately placing them

on “Stand-By” status, resulting in long periods of unemployment, and constructive termination.

        79.     Prior to his constructive termination, Plaintiff complained about the unlawful and

racially motivated treatment.

        80.     Defendant's reasons for its actions concerning Plaintiff's constructive termination

were pretextual and an attempt to conceal Plaintiff’s racially motivated actions.

        81.     There is not a legitimate non-discriminatory business reason for Defendant's

constructive termination of Plaintiff.

        82.     As a direct and proximate result of defendant's willful, knowing and intentional

discrimination against him, Plaintiff, and other similarily situated black employees, have suffered

a loss of earning and other employment benefits and job opportunities as well as emotional pain

and suffering, mental anguish, embarrassment, inconvenience and loss of enjoyment of life.

Plaintiff, and other similarly situated black employees are thereby entitled to general and

compensatory damages in amounts to be proven at trial.

        26.     The outrageous conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design

and purpose of injuring Plaintiff.       Defendant through its officers, managing agents and/or

supervisors, authorized, condoned and/or ratified the unlawful conduct. By reason thereof,

Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum according to

proof to be presented at trial.

        83.     As a direct and proximate result of defendant's willful, knowing and intentional

discrimination against him, Plaintiff has suffered a loss of earning and other employment

benefits and job opportunities as well as emotional pain and suffering, mental anguish,



                                                 16
embarrassment, inconvenience and loss of enjoyment of life. Plaintiff is thereby entitled to

general and compensatory damages in amounts to be proven at trial.

        84.     The outrageous conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff's rights; and with intent, design

and purpose of injuring Plaintiff.     Defendant through its officers, managing agents and/or

supervisors, authorized, condoned and/or ratified the unlawful conduct. By reason thereof,

Plaintiff is entitled to punitive or exemplary damages from Defendant in a sum according to

proof to be presented at trial.

        WHEREFORE, Plaintiff respectfully demands judgment against Defendant for back pay

and benefits due and payable, front pay and benefits, compensatory and punitive damages,

reasonable attorney's fees and cost incurred in this action and for such other relief as is just and

proper under the circumstances.

                      COUNT VIII: RETALIATION IN VIOLATION OF
                          THE FLORIDA CIVIL RIGHTS ACT
                           OF 1992, FLA. STAT. 760 ET SEQ

        85.     Plaintiff repeats and realleges by reference each and every allegation contained in

paragraphs 1 through 17 and incorporates the same herein as though fully set forth.

        86.     Defendant engaged in unlawful employment practices, in violation of the Florida

Civil Rights Act, by retaliating against Plaintiff for lawfully complaining about racial

discrimination and advising her employer that she was seeking EEOC intervention.

        87.     Prior to his constructive termination, Plaintiff complained about the unlawful and

racially motivated treatment or himself and other similarly situated black employees.

Specifically, Plaintiff complained that he was ordered to collect and fabricated derogatory

information about fellow black employee Andrew Thompson, and to assign job to Hispanics




                                                17
employees before assigning work to black employees, thereby placing the black employees on

“Stand-by” which in most cases was akin to termination.

       88.     Since being placed on standby in January 2019, Plaintiff has not been called back

to work in any capacity.

       89.     The effect of the conduct complained of within in paragraphs numbers sixty-two

(62) and sixty-three (63), above, has been to deprive Plaintiff of equal employment opportunities,

employment contract opportunities and otherwise adversely affect his status as an employee in

retaliation for her opposition to unlawful employment practices.

       90.     The unlawful conduct of Defendant described above was done with oppression

and malice; with a reckless and conscious disregard for Plaintiff’s rights; and with intent, design

and purpose of injuring Plaintiff. Defendant through its officers, managing agents and/or

supervisors, authorized, condoned, and/or ratified the unlawful conduct in that Defendant, was

made aware of Plaintiff’s complaints of racial hostile work environment and disparate treatment

based on race, failed to take any disciplinary or remedial action. Instead constructively

terminated Plaintiff by placing him on perpetual ‘Stand-By” status, because he complained of the

unlawful conduct. By reason thereof, Plaintiff is entitled to punitive or exemplary damages from

Defendant in a sum according to proof to be presented at trial.

       91.     Defendant’s unlawful acts of discrimination and retaliation were intentional and

done with malice or reckless indifference to Plaintiff’s rights protected under Federal law.

       WHEREFORE, Plaintiff respectfully demands judgment against Defendant for back pay

and benefits due and payable, front pay and benefits, compensatory and punitive damages,

reasonable attorney's fees and cost incurred in this action and for such other relief as is just and

proper under the circumstances.

       Dated this 4th day of March, 2020.



                                                18
          Respectfully Submitted,
          THE ROUSSO BOUMEL LAW FIRM
          9350 South Dixie Highway
          Suite # 1520
          Miami, Florida 33156
          Telf: (305) 670-6669
          Fax: (305) 670-6663
          roussolaw@aol.com

    By:   /s/ Darren J. Rousso, Esq.
          DARREN J. ROUSSO, ESQ.
          Florida Bar #0097410




.




     19
